Title: From James Madison to David Montague Erskine, 18 June 1808
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State June the 18th: 1808.

I have the Honor to acknowledge the rect. of Your Letter of the 13th: Inst: together with it’s Inclosures.  As they relate to a Subject, more immediately belonging to the Navy Department, I have asked the necessary Information from that Department, and so soon as I receive it, shall hasten to communicate to You the result.  I have the Honor to be, With great Consideration, Your obedt. Servt:

(Signed) James Madison.

